[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 12-10028                ELEVENTH CIRCUIT
                                                             JUNE 6, 2012
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                D.C. Docket No. 6:11-cv-01266-GAP-GJK

DAVID ACOSTA,

                                                     Plaintiff-Appellant,

                                  versus

JAMES A. GUSTINO, P.A.,
JAMES A. GUSTINO,
TAYLOR & CARLS, P.A.,
PAUL T. HINCKLEY,
ERIC F. WHYNOT,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________
                              (June 6, 2012)

Before CARNES, WILSON and COX, Circuit Judges.

PER CURIAM:
      The Alaqua Property Owners Association (“Alaqua”) engaged defendants Paul

T. Hinckley, Eric F. Whynot, and Taylor & Carls, P.A. (the “Taylor Firm

Defendants”) to recover delinquent homeowner association maintenance assessments

from David Acosta. The Taylor Firm Defendants first mailed Acosta a letter

demanding payment of the assessments, interest, and other charges. But, the debt

remained unpaid so the Taylor Firm Defendants sued Acosta on behalf of Alaqua in

Florida state court to foreclose a lien on Acosta’s property or recover a money

judgment (the “State Action”). Alaqua later replaced the Taylor Firm Defendants

with James A. Gustino and his law firm (the “Gustino Defendants”) to litigate the

State Action.

      While the State Action was pending against him, Acosta filed this suit in the

United States District Court for the Middle District of Florida. His amended

complaint alleges that the Taylor Firm Defendants and Gustino Defendants violated

the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.204(1). The

amended complaint asserts additional claims against the Gustino Defendants for

violating the federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692e–1692g,

and the Florida Consumer Collection Practices Act, Fla. Stat. § 559.72(9). The

Taylor Firm Defendants responded to the amended complaint by filing a Rule

12(b)(6) motion to dismiss the counts of the amended complaint asserted against

                                        2
them. In the alternative, the motion asked the court to stay the action pursuant to the

Colorado River abstention doctrine pending the outcome of the State Action. The

Gustino Defendants also filed a Rule 12(b)(6) motion to dismiss, which adopted the

arguments in the Taylor Firm Defendants’ motion and asserted independent

arguments for dismissal.

      The district court granted the Taylor Firm Defendants’ motion insofar as it

sought dismissal pursuant to the Colorado River doctrine and dismissed the case

without prejudice. The court denied all other pending motions as moot. Acosta

appeals, challenging this order. He presents only one issue that warrants our

attention. We must decide whether the federal and state proceedings are parallel for

purposes of the Colorado River abstention doctrine. Because we conclude they are

not, we reverse.

      “We review for abuse of discretion a district court’s dismissal on Colorado

River abstention grounds.” TranSouth Fin. Corp. v. Bell, 149 F.3d 1292, 1294 (11th

Cir. 1998) (citing Am. Bankers Ins. Co. of Fla. v. First State Ins. Co., 891 F.2d 882,

884 (11th Cir. 1990)). “A district court abuses its discretion if it misapplies the

law . . . .” Ambrosia Coal & Constr. Co. v. Pages Morales, 368 F.3d 1320, 1332

(11th Cir. 2004) (citing Delta Air Lines, Inc. v. Air Line Pilots Ass’n, Int’l, 238 F.3d

1300, 1308 (11th Cir. 2001)).

                                           3
      First, we emphasize “the virtually unflagging obligation of the federal courts

to exercise the jurisdiction given them.” Colo. River Water Conservation Dist. v.

United States, 424 U.S. 800, 817, 96 S. Ct. 1236, 1246 (1976) (citations omitted).

“The doctrine of abstention . . . is an extraordinary and narrow exception to the duty

of a District Court to adjudicate a controversy properly before it.” Ambrosia Coal &

Constr. Co., 368 F.3d at 1331 (quoting Colorado River, 424 U.S. at 813, 96 S. Ct. at

1244).    Furthermore, “Colorado River abstention is permissible in fewer

circumstances than are the other abstention doctrines . . . .” Id.

      A threshold requirement for application of the Colorado River doctrine is that

the federal and state cases be sufficiently parallel. We ask whether the cases “involve

substantially the same parties and substantially the same issues.” Id. at 1330. If the

federal and state proceedings are not parallel, then the Colorado River doctrine does

not apply. See TruServ Corp. v. Flegles, Inc., 419 F.3d 584, 592 (7th Cir. 2005)

(citing AAR Int’l, Inc. v. Nimelias Enters. S.A., 250 F.3d 510, 518 (7th Cir. 2001)).

      Acosta argues that the district court erred by applying the Colorado River

doctrine because the State Action and his federal suit are not parallel. He asserts that

the two actions involve different parties because the federal action is against Alaqua’s

attorneys, not Alaqua. And, he maintains that the two cases present different legal

issues.

                                           4
      The district court decided that although the parties are not identical in the State

Action and this one, they are substantially similar. The court acknowledged that

Alaqua is not a party to the federal action and Alaqua’s attorneys are not party to the

State Action. Nonetheless, it found the parties in the two actions are substantially

similar because the defendants in the federal action acted as agents for Alaqua in the

state action. When considering the similarity of issues between the cases, the court

said that the state court would decide whether Acosta’s alleged debt to Alaqua could

be lawfully collected. The district court thought it would decide whether the alleged

inability to collect the debt “rendered the Defendants’ collection efforts on behalf of

Alaqua unlawful.” (R.1-46 at 5.) According to the court, the enforceability of the

debt underlies the claims in both actions. Like the district court, the defendants admit

that the federal and state cases contain different claims, but they believe that the

overarching issues are the same.

      There is no clear test for deciding whether two cases contain substantially

similar parties and issues. But, as we noted at the outset, the balance in these

situations begins tilted heavily in favor of the exercise of the court’s jurisdiction.

Thus, if there is any substantial doubt about whether two cases are parallel the court

should not abstain. See Huon v. Johnson & Bell, Ltd., 657 F.3d 641, 646 (7th Cir.

2011) (citing AAR Int’l, Inc., 250 F.3d at 520). Furthermore, “the decision to invoke

                                           5
Colorado River necessarily contemplates that the federal court will have nothing

further to do in resolving any substantive part of the case.” Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 28, 103 S. Ct. 927, 943 (1983).

      Here, the district court’s decision depends on its conclusion that if the State

Action were decided against Acosta, he would have no viable claims in federal court.

However, the key to the federal case is not only whether the debt was enforceable but

also whether the Gustino Defendants’ conduct when collecting that debt complied

with the Fair Debt Collection Practices Act. This raises some doubt about whether

resolution of the State Action would decide this case. Additionally, neither the

district court nor the defendants have cited any cases to support the district court’s

conclusion that the parties are substantially similar when “the defendants [in the

federal case] acted as agents for the plaintiff in the state case regarding all of the

activities of which [the federal plaintiff] complains.” (R.1-46 at 4.) This rule of

substantial similarity based on agency could capture a variety of different entities and

individuals and label them as “substantially similar parties.” We question whether

the notion of substantial similarity extends this broadly, and we are especially hesitant

to understand the phrase this way in the context of a narrow abstention doctrine.

      Given our doubt about whether the state and federal proceedings are parallel,

we err on the side in favor of the exercise of the court’s jurisdiction and reverse the

                                           6
district court’s order dismissing the action. We need not reach the other issues

presented by the parties to this appeal.1

       REVERSED AND REMANDED.




       1
           As an independent basis for abstention, the defendants ask the court to apply the
Brillhart/Wilton Abstention doctrine. The defendants did not raise this theory in the district court
and we decline to consider it. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th
Cir. 2004).

                                                 7